Case 1:20-cr-00073-TFM-B Document 72 Filed 04/15/21 Page 1 of 1                       PageID #: 468




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA


UNITED STATES OF AMERICA,                      )
                                               )
vs.                                            )       CRIMINAL NO. 20-CR-00073-TFM
                                               )
TIA DEYON PUGH                                 )
                                               )
                                               )

                                  NOTICE OF APPEARANCE

       Comes now the United States of America, by and through Sean P. Costello, the United

States Attorney for the Southern District of Alabama, to respectfully notify the Court that United

States Department of Justice Trial Attorney, Michael J. Dittoe, is now co-counsel attorney of

record for the United States in this case, in addition to all previously listed Assistant United States

Attorneys.

       Respectfully submitted this 15th day of April, 2021.

                                                       Respectfully Submitted,

                                                       SEAN P. COSTELLO
                                                       UNITED STATES ATTORNEY


                                                       By: /s/Michael J. Dittoe
                                                       Michael J. Dittoe
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       National Security Division
                                                       Counterterrorism Section
                                                       950 Pennsylvania Ave, N.W., Room 7619A
                                                       Washington, D.C. 20530
                                                       michael.dittoe@usdoj.gov




                                                   1
